It is a great honour and privilege for me to be addressing the Assembly for the first time since I took office as President of the Republic of Guinea-Bissau.
First allow me to congratulate Mr. Peter Thomson, President of the General Assembly at this session, and to wish him the greatest success in his work. I also thank his predecessor, Mr. Mogens Lykketoft of Denmark, for his excellent work during the previous session. I would also like express our appreciation for the theme chosen for this session, under President Thomson’s important sponsorship, which focuses on the issue of sustainable development.
Guinea-Bissau believes that this session is an opportunity to strengthen the commitments made as well as the division of responsibilities among all international actors in pursuit of the Goals of the 2030 Agenda for Sustainable Development (resolution 70/1).
The Addis Ababa Action Agenda (resolution 69/313) for development financing, approved by the General Assembly in July 2015, gave rise to fresh hope with regard to financing for the achievement of the Sustainable Development Goals. The commitments made by the parties must be respected. The goals of the 2030 Agenda and the Addis Ababa Action Agenda are complementary and must be harmonized and aligned.
My country is strongly committed to doing our part in implementing the commitments made in the context of global and regional strategies. Thus we are proud of the fact that our national development plan is in line with many of the Goals of the Agenda and also of the political will demonstrated by the national authorities to gradually adjust this strategic plan in order to fully accommodate the 17 Sustainable Development Goals.
Guinea-Bissau has very important natural capital to leverage for our development and for the preservation of the environment in the West Africa ecoregion. Thus biodiversity has become an axis that cuts across all other aspects of my country’s development.
Allow me to take this opportunity to briefly share with the Assembly the current political situation and the efforts that have been made to overcome the institutional challenges that our country faces, particularly our political authorities.
Just before I left to attend this session, thanks to the mediation of the Heads of State of Guinea Conakry and Sierra Leone, who were in my country recently, in accordance with a decision reached at the Conference of Heads of State and Government of the Economic Community of West African States (ECOWAS), held in Dakar, an agreement was signed with a view to overcoming the current roadblocks in our Parliament. The agreement was signed by the President of the National Popular Assembly, the Prime Minister and the two main political parties.
The understanding reached deserves the full support of the President of the Republic, ECOWAS and other partners of Guinea-Bissau as an important step toward the easing of political tensions and a consensus platform that will allow us to ensure Government stability until the end of the legislative term.
The endorsement of this understanding by the Heads of State of ECOWAS and the international community, which met yesterday to discuss the way forward to implementing the agreement, rauses the hope that all parties are strongly committed to establishing peace and stability so as to allow the agreement to be implemented.
Therefore, allow me to reiterate my commitment to do all that is required, through a frank and open dialogue with all active forces in our country, in order to consolidate an environment of peace and social stability, which are indispensable to a process of stable governance in our country.
I should note, however, that today the Bissau-Guinean crisis is no longer a political and military crisis, but merely, and eminently, a political and institutional crisis. I should also note that, from the outset of my term, not a single shot has been fired by military or paramilitary personnel; no one has been killed or beaten for political reasons; there have been no reported cases of arbitrary arrest; there is freedom of expression, the press and demonstration; and no issues of human rights violations have been raised.
As Supreme Commander of the armed forces, I would also like to reiterate to the Assembly our request for United Nations support for the process of national reconciliation that is under way in our country; for the participation of our armed forces in international peacekeeping missions; for the implementation of safety and security-sector reform, which is of great importance, namely with respect to the control of weapons and the management of materiel; the construction of armories and the renovation of barracks; and the securing of funds for the reintegration of demobilized troops.
The world today faces a tremendous challenge: combating and overcoming the scourges of terrorism, drug trafficking, climate change and other evils that are ravaging our countries. These threats are clear evidence of the security challenges that we face on our shared planet.
Our subregion, West Africa, is also affected by acts of terrorism, which represent an intolerable manifestation of barbarism and of disdain for the most sacred values of humanity. I wish to take this unique opportunity to once again express my country’s solidarity with the countries and peoples that are victims of terrorism and reiterate our commitment to them.
Guinea-Bissau welcomes the signing of the Paris Agreement on Climate Change and calls for its implementation as a key tool for regulating international dialogue and cooperation among States, which hold in their hands the fate of the planet.
Climate change poses an emerging risk for Guinea- Bissau. We are a coastal country, with an island portion and a high risk of sea-level rise, which poses a great threat to a significant portion of our territory. Therefore, climate change matters are some of the main priorities of our political action. Accordingly, we have great interest in participating in and closely monitoring the High-level United Nations Conference to Support the Implementation of Sustainable Development Goal 14 — on conserving and sustainably using the oceans, seas and marine resources for sustainable development — which will take place in New York in 2017. The President of the General Assembly is therefore in the right place to fulfil the mission the Assembly has assigned to him in this regard.
In the past year, we have observed an important development in the international context, namely, the rapprochement between the United States and Cuba, which we greatly welcomed. We hope that the normalization of bilateral relations may bring these two friends of Guinea-Bissau closer together. In addition, we call for the implementation of the resolutions calling for a two-State solution, with Israel and Palestine living side by side in peace and security.
I would like to take this opportunity to publicly acknowledge Secretary-General Ban Ki-moon, the Security Council and the Peacebuilding Commission for their continued focus on, solidarity with, and ongoing monitoring of Guinea-Bissau, its people and its authorities, even in an environment of multiple and complex challenges. In addition, on behalf of the people of Guinea-Bissau, I would also like to recognize and thank the Economic Community of West African States (ECOWAS), its Commission and its member States for their political, financial and military support in the process of stabilizing, securing and reforming the safety and security sectors.
I would like to offer a word of appreciation to Mrs. Ellen Johnson-Sirleaf, Chair of the ECOWAS Authority of Heads of State and Government, and special thanks to President Alpha Condé of Guinea for his role in facilitating the dialogue in the political process in Guinea-Bissau. We also offer our profound gratitude to Mr. Muhammadu Buhari, President of Nigeria, for his unwavering support as head of the International Contact Group on Guinea-Bissau. I further convey our gratitude to all heads of State in the subregion, who have given a high level of attention to Guinea-Bissau during the years our political crisis persisted.
Our recognition of and gratitude to all other international partners, countries and organizations, namely, the African Union, the West African Economic and Monetary Union, the European Union, the Community of Portuguese-speaking Countries, the World Bank, the International Monetary Fund, the African Development Bank, the United Nations Development Programme, UNICEF, the World Health Organization, the World Food Programme, the Food and Agriculture Organization of the United Nations, the United Nations Population Fund and the International Organization of la Francophonie, which have always stood with Guinea-Bissau and supported our country in its pursuit of paths leading to stability and development. The support of our international partners, as seen in the results of the Brussels round table in 2015, unequivocally translates into attention to the situation of the State and the people of Guinea- Bissau. As promised, we count on our partners’ help to leverage economic development as the engine for peace and stability in our country.
In conclusion, I would like to reiterate our appreciation for the United Nations and the United Nations Integrated Peacebuilding Office in Guinea- Bissau, which kept their attention on and unflaggingly monitored Guinea-Bissau, our people and our institutions despite the multiple and complex problems that the world is facing. It is with great satisfaction that I highlight the indispensable role of the United Nations, through its representative in Guinea-Bissau, Mr. Modibo Touré, whom I thank for his personal dedication to facilitating dialogue and seeking solutions, as well as the strengthened consolidation of the democratic rule of law in Guinea-Bissau.
Finally, I wish the President of the Assembly continued success as he conducts the work of this seventy-first session of the General Assembly on behalf of the States and peoples of the world. May God bless us all.
